Exhibit 10.12

2011 OMNIBUS INCENTIVE COMPENSATION PLAN OF

AMETEK, INC.

RESTRICTED STOCK AGREEMENT

RESTRICTED STOCK AGREEMENT (“Agreement”), made as of the Award Date, by and
between AMETEK, Inc., a Delaware corporation (the “Company”), and the Recipient.

W I T N E S S E T H :

WHEREAS, the Company has adopted the 2011 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
shares of the Company’s common stock, par value $0.01 per share (“Shares”), to
such key employees of the Company as the Committee may determine, and subject to
such terms, conditions and restrictions as the Committee may deem advisable; and

WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
restricted stock award, subject to the terms, conditions and restrictions set
forth in the Plan and in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

FIRST:  Pursuant to the Plan, the Company hereby grants to the Recipient on the
Award Date, a Restricted Stock Award, and such Shares, the “Restricted Shares,”
are subject to the terms, conditions and restrictions set forth in the Plan and
in this Agreement. On the Award Date, the Company shall issue one or more
certificates in the name of the Recipient for the number of Shares granted as
per this Agreement and as recorded in AMETEK’s stock administrator’s system, and
such Shares shall be held by the transfer agent until such time as the

 

Page 1 of 6



--------------------------------------------------------------------------------

Shares become nonforfeitable. Capitalized terms not otherwise defined in this
Agreement shall have the same meanings as defined in the Plan.

SECOND:  The Restricted Shares shall become nonforfeitable on the earliest to
occur of:

 

  (a) the fourth anniversary of the Award Date if the Recipient is in the
continuous employ of the Company (or any successor or affiliate of the Company)
through such fourth anniversary date;

 

  (b) the death or disability (as defined in the Termination and Change of
Control Agreement, dated as of May 8, 2017) of the Recipient;

 

  (c) the Recipient’s Separation from Service with the Company (or any successor
or affiliate of the Company) in connection with a Change in Control (as defined
in the Plan); or

 

  (d) the fair market value of a share of Company Stock equaling or exceeding a
target price (the “Target Price”) of 200% of the closing price of a share of
Company Stock on the Award Date on the New York Stock Exchange on each of five
consecutive trading days (the “Performance Criteria” occurring during the period
beginning on the day after the Award Date and ending on the fourth anniversary
of the Award Date. In the event that the Performance Criteria is met prior to
the first anniversary of the Award Date, then the vesting shall be delayed until
the first anniversary of the Award Date. For purposes hereof, notwithstanding
any other provision of the Plan, the fair market value of a share of Company
Stock on any given day shall be the closing price on that day on the stock
exchange or market on which the shares of Company Stock are primarily traded.

In addition, in the event of the Recipient’s attainment of at least fifty five
(55) years of age and at least ten (10) years of service with the Company (or
any successor or affiliate of the Company) prior to the fourth anniversary of
the Award Date, then a ratable vesting schedule will apply where twenty-five
percent (25%) of the shares shall become nonforfeitable and will be released
annually upon the next anniversary of the Award Date if the Recipient is in the
continuous employ of the Company (or any successor or affiliate of the Company)
on such anniversary Award Date. Except to the extent, if any, that the
Restricted Shares shall have become

 

Page 2 of 6



--------------------------------------------------------------------------------

nonforfeitable pursuant to the foregoing provisions of this paragraph SECOND, if
the Recipient shall voluntarily or involuntarily leave the employ of the Company
and its affiliates prior to the fourth anniversary of the Award Date, the
Restricted Shares (and any dividends, distributions and adjustments retained by
the Company with respect thereto) shall be forfeited.

THIRD:  The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Restricted Shares, or any interest therein. The Company shall
not be required (a) to transfer on its books any of the Restricted Shares which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement or the Plan or (b) to treat as owner of such Shares or
to pay dividends to any transferee to whom any such Shares shall have been sold
or transferred. Each certificate representing ownership of Shares acquired
pursuant to this Agreement shall, prior to the expiration or lapse of all
restrictions or conditions on such Shares under this Agreement, have affixed
thereto, in addition to any legends required under the Plan or under federal or
state securities laws, a legend in substantially the following form:

“Transfer of the securities is restricted by that certain restricted stock
agreement dated as of the Award Date, between AMETEK, Inc., a Delaware
corporation, and the registered holder hereof, and certain terms of the 2011
Omnibus Incentive Compensation Plan of AMETEK, Inc., copies of which agreement
and plan are on file at the principal corporate offices of AMETEK, Inc.”

FOURTH:  Prior to the lapse of the restrictions on the transferability of the
Restricted Shares, the Recipient shall have all other rights and privileges of a
beneficial and record owner with respect to such Shares, including, without
limitation, voting rights and the right to receive dividends, distributions and
adjustments with respect to such Shares; provided, however, that any dividends
or distributions with respect to the Restricted Shares, plus interest credited
on any such dividends, shall be retained by the Company for the Recipient’s
account and for delivery to the

 

Page 3 of 6



--------------------------------------------------------------------------------

Recipient, together with the stock certificate representing such Shares, only as
and when such Restricted Shares have become nonforfeitable, and in no event
later than two-and-a-half months after the end of the calendar year in which the
Restricted Shares become nonforfeitable. Cash dividends declared on forfeited
Shares shall be forfeited as and when such Shares are forfeited. For purposes of
this paragraph FOURTH, interest shall be credited from the date a dividend with
respect to the Restricted Shares is made to the date on which the Company
distributes such amounts to the Recipient, at the five-year Treasury Note rate,
plus 0.5%, as such rate is set forth in the Wall Street Journal as of the first
business day of each calendar quarter.

FIFTH:  If prior to the expiration or lapse of all of the restrictions and
conditions on the Restricted Shares under this Agreement, there shall be
declared and paid a stock dividend upon the Restricted Shares or if the
Restricted Shares shall be split up, converted, exchanged, reclassified or in
any way substituted for, the Recipient shall receive, subject to the same
restrictions and conditions as the original Restricted Shares subject to this
Agreement, the same securities or other property as are received by the holders
of the Company’s Shares pursuant to such stock dividend, split up, conversion,
exchange, reclassification or substitution. If the Recipient receives any
securities or property of the Company (or any acquiring entity) pursuant to this
Paragraph FIFTH, such securities or other property shall thereafter be deemed to
be “Shares” and “Restricted Shares” within the meaning of this Agreement. In the
event of any transaction to which this Paragraph FIFTH applies (other than a
stock dividend), the Committee (or the Company, if the Committee no longer
exists) shall adjust the Target Price in Paragraph SECOND, subparagraph (d), to
take into account the effect of the transaction.

SIXTH:  If, with respect to the Restricted Shares (and any dividends,
distributions and adjustments to such Shares), the Company (or any successor or
affiliate) shall be required to

 

Page 4 of 6



--------------------------------------------------------------------------------

withhold amounts under applicable federal, state, local or foreign tax laws,
rules or regulations, the Company will withhold such number of Restricted Shares
as shall have a Fair Market Value, valued on the date on which such withholding
requirement arises, equal to the amount required to be withheld to satisfy our
minimum withholding obligations. The Recipient acknowledges that he has been
informed of the availability of making an election in accordance with
Section 83(b) of the Code, as amended; that such election must be filed with the
Internal Revenue Service within 30 days of the transfer of Shares to the
Recipient; and that the Recipient is solely responsible for making such
election.

SEVENTH:  The Company and the Recipient each hereby agrees to be bound by the
terms and conditions set forth in the Plan.

EIGHTH:  Any notices or other communications given in connection with this
Agreement shall be sent either by registered or certified mail, return receipt
requested, or by overnight mail, facsimile, or electronic mail to the Company
and Recipient address or number of record or to such changed address or number
as to which either party has given notice to the other party in accordance with
this Paragraph EIGHTH. All notices shall be deemed given when so mailed, or if
sent by facsimile or electronic mail, when electronic confirmation of the
transmission is received, except that a notice of change of address shall be
deemed given when received.

NINTH:  This Agreement and the Plan constitute the whole agreement between the
parties hereto with respect to the Restricted Stock Award.

TENTH:  This Agreement shall not be construed as creating any contract of
employment between the Company and the Recipient and does not entitle the
Recipient to any benefit other than that granted under this Agreement.

 

Page 5 of 6



--------------------------------------------------------------------------------

ELEVENTH:  This Agreement shall inure to the benefit of, and be binding on, the
Company and its successors and assigns, and shall inure to the benefit of, and
be binding on, the Recipient and his heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by the Recipient.

TWELFTH:  The Recipient understands that in order to perform its obligations
under the Plan or for the implementation and administration of the Plan, the
Company may collect, transfer, use, process, or hold certain personal or
sensitive data about Recipient. Such data includes, but is not limited to
Recipient’s name, nationality, citizenship, work authorization, date of birth,
age, government or tax identification number, passport number, brokerage account
information, address, compensation and equity award history, and beneficiaries’
contact information. Recipient explicitly consents to the collection, transfer
(including to third parties in Recipient’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award. At all times, the Company shall maintain the
confidentiality of Recipient’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties and such actions will be undertaken by the Company only in
accordance with applicable law.

THIRTEENTH:  This Agreement shall be subject to and construed in accordance
with, the laws of the State of Delaware without giving effect to principles of
conflicts of law.

 

Page 6 of 6